Case 1:17-cv-12804-LJM-PTM ECF No. 21 filed 12/18/19 PagelD.45 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

NEIL KITCHEN,
Plaintiff,

-VS- Case No: 2:17-cv-12804
Hon. Laurie J. Michelson

HURON AND EASTERN RAILWAY

COMPANY, INC.,

Defendant.

STIPULATION OF DISMISSAL WITH PREJUDICE
IT IS HEREBY STIPULATED, by and between the parties, through their respective
counsel, that the above-captioned matter shall be dismissed, with prejudice and without costs to
any party.

Respectfully submitted,

 

 

O'BRYAN BAUN KARAMANIAN SCHUMAKER LOOP & KENDRICK, LLP
és/ Dennis M. O'Bryan ‘Si! James R. Carnes (w/permission)

Dennis M. O'Bryan (P30545) James R. Carnes (P60312)

Attorneys for Plaintiff Attormeys for Defendant

401 S. Old Woodward, Suite 463 North Courthouse Square, 1000 Jackson St.
Birmingham, MI 48009 Toledo, Ohio 43604

(248) 258-6262 (419) 241-9000

Fax: (248) 258-6047 Fax: (419) 241-6894

dob@obryanlaw.net jearnes@slk-law.com

CERTIFICATE OF SERVICE

The undersigned does hereby certify that on the A day of December, 2019, the foregoing
was filed using the Court’s ECF Filing System and will be served on counsel of record via the

Court’s ECF system.
Case 1:17-cv-12804-LJM-PTM ECF No. 21 filed 12/18/19 PagelD.46 Page 2 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

NEIL KITCHEN,

Plaintiff,
-VS+ Case No: 2:17-cv-12804

Hon. Laurie J. Michelson

HURON AND EASTERN RAILWAY
COMPANY, INC.,

Defendant.

ORDER OF DISMISSAL WITH PREJUDICE
Pursuant to the Stipulation of the parties,
IT IS HEREBY ORDERED that this suit is dismissed with prejudice and without costs
to any party.

This Order disposes of the last remaining claim and closes the file.

 

HON. Laurie J. Michelson
